PD-0074-15
                             PD-0074-15                           COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                               Transmitted 1/20/2015 12:38:13 PM
January 22, 2015
                                                                  Accepted 1/22/2015 2:55:04 PM
                                                                                    ABEL ACOSTA
                          Cause No. PD______________                                        CLERK
                         No. 12-13-00033-CR (12th COA)

   LARRY JOE SMITH                       §    IN THE COURT
       Petitioner                        §
                                         §
   vs.                                   §    OF CRIMINAL APPEALS
                                         §
   THE STATE OF TEXAS                    §
       Respondent                        §    FOR THE STATE OF TEXAS

          APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
         TO FILE A PRO SE PETITION FOR DISCRETIONARY REVIEW
                  PURSUANT TO TEX. R. APP. PROC. 68.2(c)

  TO THE HONORABLE COURT:

         Now comes Austin Reeve Jackson, counsel for Petitioner in the Twelfth

  Court of Appeals in the above entitled and numbered cause, and makes this Motion

  For Extension of Time to File a Pro Se Petition for Discretionary Review, on

  behalf of Appellant, who is unable to do so, and for good cause shows the

  following:

                                         I.

         The Twelfth Court of Appeals returned an opinion affirming Appellant’s

  conviction in this matter on 17 December 2014. Smith v. State, 12-13-00033-CR

  (Tex.App.—Tyler 2014).     No Motion for Rehearing was filed in that court.

  Consequently, a Petition for Discretionary Review, if any, is to be filed by 16

  January 2015.
                                         II.

      Although Petitioner was timely notified of his right to pursue a Petition for

Discretionary Review, and although that notification included informing Petitioner

that he would need to file that petition without representation from undersigned

counsel, counsel has nonetheless received today, 20 January, a letter from Mr.

Smith indicating he does in fact desire to pursue a PDR and requesting counsel to

do so on his behalf. This letter was dated by Mr. Smith 12 January and post-

marked 13 January indicating that he was attempting to make some filing prior to

the expiration of the 16 January deadline.

      Counsel is today again informing Mr. Smith that undersigned counsel cannot

represent him in this matter and again discussing with him his right to proceed pro

se or with retained counsel. Because counsel did not received Mr. Smith’s letter

until after the 16 January deadline had run, and because, therefore, no repose could

be make before the 16th, counsel would respectfully request on behalf of Mr.

Smith and extension of thirty days for him to file a PDR should he still desire to do

so.

      WHEREFORE,          PREMISES        CONSIDERED,         undersigned    counsel

respectfully prays that, in accordance with the applicable law, the Court grant this

Motion and extend the time by which to have a Petition for Discretionary Review

filed by thirty days.
                                        Respectfully submitted,

                                        /s/Austin Reeve Jackson
                                        Texas Bar No. 24046139
                                        JLawAppeals@gmail.com
                                        112 East Line, Suite 310
                                        Tyler, TX 75702
                                        Telephone: (903) 595-6070
                                        Facsimile: (866) 387-0152


                           CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the above and foregoing

document was served on counsel for the State by facsimile concurrently with its

filing.

                                        /s/Austin Reeve Jackson